DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The election filed August 06, 2021 in response to the Office Action of June 08, 2021 is acknowledged and has been entered. Applicant’s election without traverse of Group I, represented by claims 17-19 and 21-25 and the elected species of: the biomarker combination of H3K27me3, ILK, LIMS, MYLK, PIGR, CXCL4, CXCL12, CDH1 and CD63; and a PD-1 or PDL inhibitor to be the immunotherapeutic agent is acknowledged.
Claims 17-19, 21-25, 28-30, 32-36, 38, 39, 41 and 42 are pending. 
Claims 28-30, 32-36, 38, 39, 41 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions or species, there being no allowable generic or linking claim. 
No prior art teaches or suggests a specific biomarker combination of H3K27me3, ILK, LIMS, MYLK, PIGR, CXCL4, CXCL12, CDH1 and CD63. Therefore, the search expanded to other species encompassed by claim 1.
Claims 17-19 and 21-25 are currently under consideration as drawn to the elected species.


Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application. Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see 37 C.F.R. §1.56).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 18, and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lane (Lane et al., US 2016/0194718 A1, Publication Date: 2016-07-07).

Lane teaches that a method of determining whether a subject afflicted with a cancer or at risk for developing a cancer would benefit from modulating histone H3K27me3 levels, the method comprising: a) obtaining a biological sample from the subject; b) determining the copy number, level of expression, or level of activity of one or more biomarkers listed in Tables 1-5, including MYLK and CXCL12 (both in Table 1, MYLK on page 79, CXCL12 on page 82),  or a fragment thereof in a subject sample; c) determining the copy number, level of expression, or level of activity of the one or more biomarkers in a control; and d) comparing the copy number, level of expression, or level of activity of said one or more biomarkers detected in steps b) and c); wherein a significant modulation in the copy number, level of expression, or level of activity of the one or more biomarkers in the subject sample relative to the control copy number, level of expression, or level of activity of the one or more biomarkers indicates that the subject afflicted with the cancer or at risk for developing the cancer would benefit from modulating histone H3K27me3 levels (claim 1, also see claims 3, 7, 13, and 16).
Lane teaches that an agent that modulates biomarker activity can be a nucleic acid or a polypeptide, an antibody against the biomarker (an immunotherapeutic agent), a combination of antibodies against the biomarker and antibodies against other immune related targets (immunotherapeutic agents), small molecule, or small RNA directed 
Lane teaches a method for treating a subject afflicted with a cancer, the method comprising administering an agent that modulates the copy number, level of expression, or level of activity of one or more biomarkers listed in Tables 1-5 or a fragment thereof such that the cancer is treated (claim 28, see also claims 23 and 61).
Lane teaches using ChIP-seq enriched method to measure H3K27me3 status ([0378], Example 1).
Lane teaches the H3K27me3 levels in Ts1Rhr and wild-type B cells were measured with ChIP-seq. Ts1RhrB cells had a genome-wide reduction of H3K27me3 at regions enriched for this mark in wild-type cells ([0393], Example 2). 
Regarding claim 22, Lane teaches the level of expression may be determined based on the level of a polypeptide or fragment thereof encoded by the gene ([0073]).
Regarding claim 23, Lane teaches various cancers including melanoma, carcinoma, lung cancer, bladder cancer and epithelial cancer ([0063]).
Regarding claim 24, Lane teach that in still another embodiment, the subject is a human ([0020]).

Claim(s) 17-19 and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schettini (Schettini et al., US 2015/0301058 A1, Publication Date: 2015-10-22).
	Regarding claims 17-19 and 25, Schettini teaches a method of detecting a presence or level of one or more microvesicle in a biological sample, comprising 
	Schettini teaches that the detected presence or level the one or more microvesicle is used to characterize a cancer (claim 28), wherein the characterizing comprises providing a prognostic, diagnostic or theranostic determination for the cancer (claim 29).
	Schettini teaches that to address the problem of immunosuppression resulting from a cancer, the invention further provides compositions and methods for inhibiting immunosuppressive factors produced by cancer cells both at their source and when secreted as microvesicles ([0096]).
	Schettini teaches an aptamers that comprises a first binding region to a first target, i.e. CD63 or CXCL12; and a second binding region targeting immunosuppressive protein PD-1 or PD-L1 ([0049], claim 48).  The linker region of the subject aptamer may comprise an immune-modulatory oligonucleotide sequence.  ([0049])
	Schettini teaches a method of treating or ameliorating cancer with a therapeutically effective amount of the aptamers (claims 65 and 66).
	Regarding claims 21 and 22, Schettini teaches that 2, 3, 4, 5, 6, 7, 8, 9, 10 biomarkers can be used in. And different molecules of the same biomarkers, such as protein and nucleic acid, can be assessed ([0419]).
Schettini teaches methods of measuring biomarkers, including antibody detection, protein array (Examples 18-24).

	Regarding claims 24, Schettini teaches that the subject including human ([0118])

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHENG LU/Examiner, Art Unit 1642                                                                                                                                                                                                        
	
/PETER J REDDIG/Primary Examiner, Art Unit 1642